747 F.2d 1389
1985 A.M.C. 1815
Steve PARZAGONIS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-5379

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Dec. 4, 1984.
Mark J. Newman, Walters, Costanzo, Russell, Zyne & Newman, Miami, Fla., for petitioner.
Michael P. Lindemann Dawn MacPhee--U.S. Dept. of Justice, Washington, D.C., for respondent.
Petition for Review of an Order of the Board of Immigration Appeals.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
Petitioner concedes deportability.  The Immigration Judge and the Board of Review found that he was ineligible for suspension of deportation under 8 U.S.C. Sec. 1254 because, under subsection (f) he had "entered the United States as a crewman."    Evidence showed that, though petitioner had not previously served as a crewman, before he traveled to the United States he was hired to be a crewman for a specific vessel at Panama City, Florida.  After entry he traveled to Panama City where he joined the crew of the ship.  He served for a week, left the ship, and remained illegally in the United States for 12 years.


2
The Immigration Judge rejected the contention of petitioner that he did not enter as a crewman because he only became a crewman after he arrived in the United States and joined his ship.  The Immigration Judge relied on Matter of Goncalves, 10 I & N Dec. 277 (BIA 1963), in which a seaman was employed on an American vessel that was sold abroad;  he was brought back to the United States in transit so that he could ship over on a foreign vessel.  He was admitted for the purpose of shipping over.  Unable to obtain employment as a seaman, he took a job in the United States.  The Board of Review held:


3
[I]t matters little that an alien is admitted as a crewman and deserts his ship, or that he deserted the ship without being permitted to land as a crewman, or that he, as is commonplace, was brought to the United States as a passenger or workaway to reship as a seaman on another vessel.


4
We believe that the respondent is barred from [section 244] relief because he entered in pursuit of his calling as a seaman.  That he entered by reason of his occupation is clear from his testimony which shows he entered the United States to ship out as a seaman.


5
The Immigration Judge held that it is not necessary for a person to be a crewman before he enters the United States in order to enter as a crewman, that if he enters to ship on a vessel as a crewman he is admitted in pursuit of his calling as a seaman.  The Board of Review followed Goncalves.    Petitioner contends that the case should be controlled by Matter of Rebelo, 13 I & N Dec. 84 (BIA 1968), which states that the applicability of the crewman exclusion is limited to cases where the alien is serving aboard a vessel and seeks and gains admission because of his occupation in that role.  We agree with the Board that Rebelo is not controlling.  Rebelo, occupationally an alien crewman, was admitted to the United States as a properly documented visitor for pleasure.  He did not enter in pursuit of his calling.  If the first prong of the Rebelo language were applied literally as petitioner desires, neither an alien in transit between service on two different vessels nor an alien who has left the service of a vessel outside the United States and returns to the United States and rejoins that same vessel would be a crewman within the meaning of subsection (f).  We agree with the Board that Goncalves is properly applied to this case and that the focal issue is whether petitioner entered the United States in pursuit of his calling as a seaman.


6
AFFIRMED.